Per Curiam.
The evidence fully justified the commissioner in finding the petitioner guilty of signing the name of one Graham to an application for a New York city license as stationary engineer and falsely testifying before the commissioner of accounts that he did not know Raymond D. Malarkey or Brian R. O’Reilly. The petitioner’s acquittal on charges contained in the first, second, fourth and sixth specifications does not necessarily imply that he was not guilty of these. It only decides that, as to these, his guilt was not established to the satisfaction of the commissioner.
The determination should be confirmed, with fifty dollars costs and disbursements to the respondent.
*674Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Dore, J., dissents.